Order entered December 18, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-01181-CV

                  Mike Rawlings, Mayor, et al., Appellants

                                     V.

                    Timoteo F. Gonzalez et al., Appellees

              On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. 12-09605-J

                                    ORDER

      The Court has before it appellees' December 14, 2012 second motion for
extension of time to file their brief.  The  Court  GRANTS  the  motion  and
ORDERS that the brief tendered by appellees on December 14, 2012  be  timely
filed as of today's date.

                                       /s/   MOLLY FRANCIS
                                             JUSTICE